Citation Nr: 1621128	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating for residuals, right shoulder injury, currently rated as 10 percent disabling prior to August 6, 2012, and as 30 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, granted a 10 percent disability for residuals, right shoulder injury (herein right shoulder disability), effective August 29, 2008.  

In February 2010, the Veteran requested a videoconference hearing.  The Veteran did not report for the hearing, scheduled for October 2011, without showing good cause.  In a September 2012 statement, the Veteran waived the right to provide testimony during a hearing.  

In September 2013, the Board remanded the claim to the agency of original jurisdiction for additional development.  As the requested development has been completed, the claim has been returned now for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disability required outpatient surgery on January 7, 2010, followed by a period of convalescence, including physical therapy and prescribed absence from work, until April 28, 2010.  

2.  Prior to August 6, 2012, other than the period of convalescence, the right shoulder disability manifested by painful motion without ankylosis, limitation of arm motion to shoulder level or lower, or other impairment of the humerus or clavicle/scapula.

3.  Beginning August 6, 2012, the right shoulder disability manifested by painful motion limited at most to 45 degrees from side, without ankylosis, limitation of arm motion to 25 degrees from side, or other impairment of the humerus or clavicle/scapula.  


CONCLUSIONS OF LAW

1.  The criteria for a temporary total evaluation for convalescence following right shoulder surgery on January 7, 2010, until April 28, 2010, pursuant to the provisions of 38 C.F.R. § 4.30, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. § 4.30 (2015).

2.  Prior to August 6, 2012, other than the period of convalescence, the criteria for a disability rating in excess of 10 percent for right shoulder disability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3.  Beginning August 6, 2012, the criteria for a disability rating in excess of 30 percent for right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.214.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2008.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.  Complete VA and private treatment records have been obtained for all identified providers and no other outstanding treatment records have been identified by the Veteran.  The Board notes that the Veteran authorized VA to obtain private medical treatment with Dr. R.W. for "various dates" and for private physical therapy with J.P. without specifying any dates.  Treatment records for both providers documenting treatment during the relevant period on appeal were obtained and are of record and the Veteran has not identified any outstanding treatment records from either provider.  

The Veteran was provided with VA examinations and/or opinions in September 2008, October 2010, and October 2013 to assess the current severity of his service-connected right shoulder symptoms.  The medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained in this case.  

There is no indication that the right shoulder disability has worsened since the October 2013 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

The issue on appeal was previously before the Board in September 2013, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran was asked to identify and authorize VA to obtain, as necessary, all relevant VA and private treatment records in a September 2013 letter, all identified and available VA and private treatment records were obtained and associated with the claims file, the October 2013 VA examination was obtained, and a supplemental statement of the case (SSOC) was issued, most recently in April 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


      Legal Criteria-Increased Ratings, Right Shoulder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. §  4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a, DCs 5200-5203 (2015).  The regulatory criteria set forth in the DCs for the shoulder and arm provide different ratings for the minor arm and the major arm, i.e., whether the Veteran is right or left handed.  The Veteran indicated throughout the claim, including during medical treatment and examination, that he is right-handed.  Therefore, the Board will consider the ratings and criteria for the major shoulder under the relevant DCs.  

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).

The Veteran's disability is rated by analogy under DCs 5010 and 5201, as 10 percent disabling prior to August 6, 2012, and as 30 percent disabling from that day forward.  

DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003 (2015).  

DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate DC for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.  A 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  

As the Veteran's motion is and has been limited throughout the entire period on appeal, DCs 5003 and 5010 do not provide an avenue for assignment of a disability rating in excess of 10 percent.  

Under DC 5201, a 20 percent rating is warranted for limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm at midway between the side and shoulder level, and a 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Other potentially relevant DCs include DC 5200, which rates ankylosis of scapulohumeral joint.  A 30 percent evaluation for the major shoulder is warranted where there is favorable ankylosis and there is abduction to 60 degrees.  A 40 percent evaluation is for application where ankylosis is intermediate between favorable and unfavorable.  A 50 percent evaluation is warranted where ankylosis is unfavorable, with abduction limited to 25 degrees from the side.  The note associated with this DC indicates that ankylosis contemplates movement of the scapula and humerus as one piece.  38 C.F.R. § 4.71a, DC 5200.

Under DC 5202, for impairment of the humerus in the major arm, when there is malunion of the humerus, a minimum 20 percent rating is warranted for moderate deformity and a 30 percent is warranted in the presence of marked deformity.  A 20 percent evaluation will also be assigned for recurrent dislocations of the major scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level and a 30 percent is warranted where there are frequent episodes and guarding of all arm movements.  A 50 percent evaluation is assigned for the fibrous union of the major humerus.  A 60 percent is assigned for nonunion (false flail joint) of the major joint and an 80 percent is assigned for loss of head of the major joint (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.

Under DC 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement (in either shoulder).  A maximum 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula (in either shoulder).  38 C.F.R. § 4.71a, DC 5203.

Also for consideration in determining the proper disability rating is the assignment of a temporary total disability rating, which is warranted without regard to other provisions of the rating schedule when it is established that treatment for a service-connected disability resulted in surgery necessitating at least one month of convalescence. 

A temporary total rating will be assigned from the date of hospital admission or outpatient treatment and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a) (1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a) (2) or (3) (e.g., where there are severe postoperative residuals).  38 C.F.R. § 4.30(b).

A temporary total convalescent rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  See 38 C.F.R. § 4.30.  Thereafter, any chronic residual disability is rated under the schedular criteria for the disability. 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id.  (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h) (2) (2015).



      Convalescence

In this case, the evidence demonstrates that the Veteran underwent outpatient right shoulder arthroscopy with complete synovectomy, debridement of labral number one and two, subacromial decompression, and Mumford procedure to treat his service-connected right shoulder disability on January 7, 2010.  He was released the same day.  An initial evaluation for physical therapy dated January 20, 2010, revealed a well-healed incision about the shoulder, "poor" range of motion with flexion to 70 degrees and abduction to 55 degrees, strength 4+ out of 5, and sensation intact to light touch throughout the right upper extremity.  The Veteran was to be started on a progressive rotator cuff protocol with goals of restoring functional range and strength and was considered TIW (temporary incapacity for work) for the next four weeks.  

Over the course of his physical therapy, the Veteran's range of motion improved and his pain diminished slowly.  By February 26, 2010, he reported that he did not have much pain at rest and he was noted to be making good progress.  On March 17, he was noted with flexion to 155 degrees and abduction to 135 degrees.  The therapist noted that although the Veteran was coming along, there was disappointment that his range of motion was not much better.  On March 29, his range of motion was noted to be functional but still not full.  

Upon VA examination on March 31, 2010, forward flexion was possible to 120 degrees without pain and up to 130 degrees with pain.  Abduction was to 100 degrees without pain, and to 120 degrees with pain.  The Veteran was noted to be out of work due to the surgery on doctor's orders until at least April 28, 2010, and was avoiding lifting at that point.  

On April 6, 2010, physical therapy records document that the Veteran reported wanting to return to work soon.  He was able to flex to 155 degrees and abduct to 140 degrees, although his right shoulder was noted to be weak.  On April 28, 2010, examination revealed flexion to 165 degrees and abduction to 140 degrees.  The Veteran was advised to continue with his home exercise program (HEP) for continued work on flexibility and strength and he was cleared to return to full duty work.  He was discharged from physical therapy at that time.  

After a review of the lay and medical evidence, the Board finds that the weight of the evidence is in favor of the award of a temporary total rating under 38 C.F.R. §  4.30 for right shoulder surgery.  Treatment records following the Veteran's right shoulder surgery demonstrate a period of recovery of at least one month, in that he participated in physical therapy and was not cleared to work until April 28, 2010.  The evidence does not indicate the need for convalescence beyond that date or the presence of "severe post-operative residuals" such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement.  Likewise, private treatment records documented that his surgical wound healed without complication and that his right shoulder demonstrated continuing improvement with physical therapy exercises, including improved range of motion and decreased pain up until the point that he was discharged from physical therapy and allowed to return to work.  

For these reasons, a temporary total disability rating for convalescence is warranted following the January 7, 2010, surgery up until April 28, 2010, but no later.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


      Rating Prior to August 6, 2012

The Veteran contends that his right shoulder disability is more severe than currently rated.  He submitted a claim for increased rating in August 2008.  Therefore, the relevant focus for adjudicating his claim is the period beginning in August 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 3.156(b) (2015).

As noted above, prior to August 6, 2012, his right shoulder disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5010 and 5201 for limitation of motion of the shoulder.  As noted above, 5010 and 5003 do not provide for a disability rating higher than 10 percent in this case, as limitation of motion has consistently been present.  In addition, the Board notes that there is no medical evidence, nor has the Veteran reported ankylosis of the shoulder or any impairment of the humerus or clavicle.  As such, DCs 5200 (ankylosis), 5202 (other impairment of the humerus), and 5203 (other impairment of the clavicle/scapula) are not for application in this case.  

Therefore, under all other potentially applicable rating criteria, prior to August 6, 2012, other than the period of convalescence, the Veteran will only be entitled to an increased rating if his disability is manifested by limitation of right shoulder motion to shoulder level or lower.  38 C.F.R. §§ 4.59, 4.71(a), DC 5201; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not demonstrate such limitation of motion.  

Upon examination in September 2008, the Veteran reported that his pain was worse with activity or use, but he denied flare-ups, weakness, stiffness, swelling, heat, and redness, instability, locking, fatigability, or lack of endurance.  Forward flexion was possible to 170-180 degrees, when pain began, and abduction was possible to 110-130 degrees, when pain began.  The examiner found that the motion and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following three repetitions.  The examiner diagnosed degenerative joint disease, right shoulder, likely as not posttraumatic in origin with mild residuals functional impairments.  

As noted above, on the date that the Veteran was released from physical therapy and allowed to return to work, April 28, 2010, examination revealed flexion to 165 degrees and abduction to 140 degrees.  Follow-up physical therapy notes indicate that in July 2010, forward flexion was to 148 degrees, abduction to 130 degrees, and his strength was 4 out of 5.  In August 2010, he was noted to have full range of motion except for minor restriction on end range internal rotation.  

During subsequent VA and private treatment records, the Veteran continued to report right shoulder pain, but the records do not provide further information regarding range of motion or joint function.  The records do not contain evidence contradicting the findings of the VA examiner who assessed the severity of the right shoulder symptoms during this period or indicate that an increased rating is warranted.  

Beginning in August and September 2011, private treatment records document the Veteran's reports of radiating pain, numbness, and tingling in his right upper extremity.  However, the Veteran's physician, who performed the January 2010 surgery, hypothesized that the neurologic symptoms originated in a cervical spine disability.  An April 2012 nerve conduction study and electromyography report confirmed that the Veteran's right upper extremity neurologic symptoms were due to nonservice-connected cervical polyardiculopathy and carpal tunnel syndrome.  

Based on the foregoing, the Board concludes that a disability rating in excess of 10 percent based on limitation of motion is not warranted.  At no time has right shoulder range of motion been demonstrated to be limited to shoulder level upon examination, even following repetitive motion.  The VA examiner specifically found that right shoulder motion was not limited by functional factors such as pain, fatigability, weakness, or incoordination.  Moreover, the Veteran specifically denied flare-ups to the September 2008 examiner and described only pain on movement or use.  The September 2008 VA examiner found that there was no additional functional loss or loss of motion due to flare-ups or repetitive use.  

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The September 2008 VA examiner specifically addressed the extent of the additional limitation due to such functional factors.  There was no additional limitation of motion due to any functional factors, including pain.   38 C.F.R. §  4.71a, DC 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to factors such a pain).  As such, the VA examination during this period provided sufficient information to properly evaluate the Veteran's right shoulder disability and there was no evidence before or after the Veteran's surgery and convalescence period that pain limited function to the extent to warrant a higher disability rating.  Id.  

As such, the Board concludes that the evidence does not show limitation of motion to shoulder level or lower throughout the period prior to August 6, 2012, outside of the convalescence period, and entitlement to an increased schedular rating in excess of 10 percent is not warranted.  


      Rating Beginning August 6, 2012

As noted above, there is no medical or lay evidence of ankylosis of the shoulder or any impairment of the humerus or clavicle throughout the claim period and, as such, DCs 5200, 5202, and 5203 are not for application in this case.  Therefore, in order to warrant a higher rating for this period, the record must demonstrate the functional equivalent of limitation of arm motion to 25 degrees from the side.  38 C.F.R. §§  4.59, 4.71(a), DCs 5200-5202; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran was granted a 30 percent disability rating beginning August 6, 2012, based on a letter issued on that date from his private family physician, Dr. R.W., stating that the Veteran has limited pain-free abduction to no more than 45 degrees.

Upon VA examination in October 2013, forward flexion and abduction were each possible to 80 degrees, with pain beginning at 60 degrees.  There was no change following three repetitions.  The examiner noted right shoulder tenderness, guarding, and decreased strength at 4 out of 5 without evidence of instability or recurrent dislocation of the glenohumeral joint.  The examiner noted that the Veteran's persistent pain and decreased range of motion was a residual sign or symptom of his surgery.  The examiner further noted that pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or with repeated use of the joint over a period of time and estimated that there would be an additional 10 to 20 degrees loss in each direction.  

The VA examiner noted that the Veteran's right shoulder disability limited, but did not preclude work above the 90 degree plane and that he would require accomodative rest breaks following repetitive lifting, pulling, pushing, gripping, and grasping below the 90 degree plane.  Moreover, the examiner noted that the Veteran is unable to perform any and all overhead work.  The examiner stated that the Veteran was able to perform all activities of daily living without assistance and was able to perform all sedentary work tasks with accommodating rest breaks, such as reading, writing, computer keyboard/mouse use, as well as physical work tasks unless otherwise stated.  

Dr. R.W. submitted a January 2014 Shoulder Impairment Questionnaire in which he reported that the Veteran's primary symptoms included right shoulder pain, weakness, decreased range of motion, and decreased strength.  He reported that the Veteran first experiences pain on flexion at 45 degrees and with abduction at midway between the side and shoulder level.  The Veteran was noted to be limited to activities that do not require right shoulder use beyond the noted levels, which was noted to be difficult as he is right-handed.  

Based on the foregoing, the Board concludes that a disability rating in excess of 30 percent based on limitation of motion is not warranted.  At no time has right shoulder range of motion been demonstrated to be the functional equivalent of limitation of arm motion to 25 degrees from the side upon examination, even following repetitive motion.  The VA examiner specifically found that right shoulder flexion and abduction was possible to 80 degrees and that such motion was additionally limited by repetitive use or flare-ups, including functional factors such as pain, fatigability, weakness, or incoordination, an estimated 10 to 20 degrees.  Therefore, at worst, the Veteran's flexion and abduction would be limited to 60 degrees during a repetitive use, a flare-up, or due to factors such as pain, which is consistent with the examiner's findings regarding the point at which pain began.  At worst during this appellate period, the Veteran's flexion and abduction were found to be productive of pain at 45 degrees by his private family physician, although the Board notes that the physician only indicated the point pain began and did not indicate whether right shoulder functioning was actually limited to 45 degrees by that pain.  Nevertheless, even if the physician had stated that functionality was in fact limited to 45 degrees by pain, that finding would still not warrant an increased rating in excess of 30 percent.  

In reaching this decision, the Board considered the provisions of 38 C.F.R. §§ 4.40 and 4.59.  The October 2013 VA examiner specifically addressed the extent of the additional limitation due to such functional factors.  The additional limitation of motion due to any functional factors, including pain, was estimated and that estimation was consistent with the findings of when pain began during flexion and abduction.  38 C.F.R. § 4.71a, DC 5201; see DeLuca v. Brown, 8 Vet. App. at 202.  As such, the VA examination during this period provided sufficient information to properly evaluate the Veteran's right shoulder disability.  Id.  

As such, the Board concludes that the evidence does not show limitation of motion to 25 degrees from side or lower throughout the period beginning August 6, 2012, and entitlement to an increased schedular rating in excess of 30 percent is not warranted.  


      Extraschedular Consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. §  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Board finds that the rating criteria contemplate the Veteran's disability.  His right shoulder disability manifests by symptoms such as painful motion, fatigue, decreased range of motion, and weakness of the shoulder and muscles.  These manifestations are specifically contemplated in the rating criteria, which consider the effect of such symptoms on joint function.  The rating criteria are, therefore, adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  

The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service connected conditions acting with the disabilities over which the Board has jurisdiction.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability or show that there is a combined effect when acting with his right shoulder disability that makes his disability picture an unusual or exceptional one.  As such, consideration of any combined effect of the Veteran's service-connected disabilities acting on the disability currently before the Board is not warranted here.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim, and, with the exception of the granted period of convalescence, the claim for an increased disability rating for each appellate period is denied.  Further, the preponderance of evidence is against assigning benefits for a longer period of convalescence than what is discussed above.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

A temporary total disability rating for convalescence following the January 7, 2010, outpatient surgery up until April 28, 2010, but no later, is granted.  

Prior to August 6, 2012, an increased rating in excess of 10 percent for right shoulder disability is denied.  

Beginning August 6, 2012, an increased rating in excess of 30 percent for right shoulder disability is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


